Title: To James Madison from John S. B. Lang, 27 October 1816
From: Lang, John S. B.
To: Madison, James



Sir
Baltimore 27th. Octr. 1816

It is with Regret I must address you But with the hope that you will Be So Kind as to Take into Consideration, my Humble Request  I am and old Soldier who Has Served my Country more then Sixteen years and During our Last Glorious Contest have Served During the war  In the Latter Term the Procklimation under Date of the 17th. June 1814 was Published Directing all officers Non Comd officers and Privates Should Be active and Vigilant in the apprehention of Deserters at the Same time Specifying that a Reward Not Exceeding fifty Dollars Should Be Paid by the Commanding officer of Every Garrison Post and District, for Every Deserter Delivered to them  During this time I apprehended William Rogan who Deserted from fort McHenry in the year 1811 and Enlisted again in the year 1814 and I Delivered him to Capt. Charles Stansbury of the 38th. Regt: who Sent him to Fort McHenry and He was Tryed by a Genl. Cort Martial and Convicted and is now Serving his former Period of Enlistment out under Capt. Jos. Read at annapolis  I have Capt. Stansburys Certificate of honor and the Coppy of Genl. Court Martial and have made application at the asst. accountant’s office, and Can obtain No Compensation But am Told that my Claim is Not Legal  I Beg you will Be Pleased to take my Case into Consideration, as I hope my Long Services will Entitle me to the Lenity of my Cheif Magistrate and my Country at Large and hope that you will Be Pleased as to order me Some Compensation  Your answer will Be Thankfully Recd. by your Humble Servant

John S. B. LangLate Sergt. U S 38th Infy.


